
	

113 HR 5699 : John Muir National Historic Site Expansion Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5699
		IN THE SENATE OF THE UNITED STATES
		December 12, 2014ReceivedAN ACT
		To authorize the Secretary of the Interior to acquire approximately 44 acres of land in Martinez,
			 California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the John Muir National Historic Site Expansion Act.
		2.John Muir National Historic Site land acquisition
			(a)AcquisitionThe Secretary of the Interior may acquire by donation the approximately 44 acres of land, and
			 interests in such land, that are identified on the map entitled John Muir National Historic Site Proposed Boundary Expansion, numbered 426/127150, and dated November, 2014.
			(b)BoundaryUpon the acquisition of the land authorized by subsection (a), the Secretary of the Interior shall
			 adjust the boundaries of the John Muir Historic Site in Martinez,
			 California, to include the land identified on the map referred to in
			 subsection (a).
			(c)AdministrationThe land and interests in land acquired under subsection (a) shall be administered as part of the
			 John Muir National Historic Site established by the Act of August 31, 1964
			 (Public Law 88–547; 78 Stat. 753; 16 U.S.C. 461 note).
			(d)Date CertainThe authority provided in subsections (a), (b), and (c) shall apply only if the lands identified on
			 the map entitled John Muir National Historic Site Proposed Boundary Expansion are held in title by the Muir Heritage Land Trust by May 31, 2015.
			
	Passed the House of Representatives December 11, 2014.Karen L. Haas,Clerk
